Title: To George Washington from Peter Scull, 3 June 1779
From: Scull, Peter
To: Washington, George


        
          Sir.
          War-Office [Philadelphia] 3 June 1779.
        
        I am directed by the Board to sollicit your Excellency’s attention to a matter that must soon become interesting to the different States. They have been inform’d that most of the inlistments in the army are “for three years, or during the war”; and from the ambiguity of the expression, different constructions have been put upon it; the Officer insisting that the latter clause extends, & the Soldier that it restricts the term of service. As inconveniences have already arisen from too short notice having been given to the States, of the necessity of reinlisting their men, & as the Board are anxious to prevent the like neglect in future; they request your Excellency would be pleased to give orders to the Officer commanding the pennsylvania line to make returns to this Board of the terms of service for which those troops are engaged, and what number of them will be entituled to discharges in the course of this year. Was it practicable the Board would be glad to have similar information from the other lines of the army that they might give timely intelligence to the legislatures of the States to which they belong.
        The commissions of the 2nd Connecticut Regiment are forwarded by this conveyance—Van Heer’s corps has been commissioned agreably to your Excellency’s directions. I have the honour to be with every sentiment of respect Your Excellencys Most hble Servt
        
          P. Scull Secretary
        
      